Citation Nr: 1550547	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-12 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 4, 2012, for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

4.  Entitlement to an increased disability rating greater than 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.  He was awarded the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of October 2012 and January 2013.  The Veteran and his wife presented sworn testimony in support of the appeal during an April 2015 hearing before the undersigned Veterans Law Judge.  Additional documentary evidence was submitted during the hearing, along with a waiver of initial RO review.

The issues of entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure, and entitlement to an increased disability rating greater than 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Audiometric testing in August 2012 revealed Level I hearing acuity in the right ear and Level III in the left ear. 

2.  Audiometric testing in January 2014 revealed Level II hearing acuity in the right ear and Level III in the left ear.  

3.  In August 1998, the Veteran filed an original claim for entitlement to service connection for PTSD.  That claim was denied in a May 1999 RO decision.

4.  The Veteran did not disagree with or pursue an appeal of the May 1999 denial.

5.  The Veteran next raised a claim for entitlement to service connection for PTSD in December 2012. 


CONCLUSIONS OF LAW

1.  An initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.85 (2015).

2.  The May 1999 RO decision denying the original claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2015). 
 
3.  The criteria for the assignment of an effective date prior to December 4, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2114); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions by letters of September 2012 and December 2012 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires discussion of the April 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal was identified, and the nature of the Veteran's discontent and the chain of events leading to the appeal was clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private medical treatment records, VA medical records, and VA examination reports.  The Veteran was provided with a thorough and comprehensive medical evaluation as to his hearing loss.  The resulting VA opinion was factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Hearing loss

In August 2012, the Veteran submitted a letter and test results from a private audiologist.  The audiologist linked the Veteran's bilateral hearing loss to noise exposure during service.  Audiometric test results from a July 2012 examination showed pure tone averages of 54 hertz decibels in the right ear and 60 hertz decibels in the left ear.  The audiologist also reported word recognition scores of 92 percent for the right ear and 88 percent for the left ear, although it is not clear which word recognition testing protocol was used.  

Based upon these results, the RO granted service connection for bilateral hearing loss and assigned a noncompensable (0%) disability rating in an October 2012 decision.  The Veteran perfected a timely appeal as to the initial disability rating assigned.  

The Veteran underwent a VA audiological examination in January 2014.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
30
50
LEFT
35
50
60
65
80

The right ear pure tone average was 39 hertz, while the left ear pure tone average was 61.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work.  He noted that the Veteran reported difficulty hearing soft voices and difficulty hearing when other noise is present.  He also reported that his family complained of the TV being too loud.  

VA audiological records reflect that the Veteran was issued hearing aids in April 2014.  No complaints regarding the hearing aids are reflected in the available VA records.  

The Veteran is contending that a higher disability rating is warranted.  He testified that he is easily frustrated with his decreased hearing acuity and also with his hearing aids.  He also testified that he believes the speech recognition testing is administered under artificial circumstances, with the audiologist who administers the test speaking very clearly and distinctly.  He therefore feels this test does not reflect his actual hearing abilities under normal circumstances.

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Even assuming the correct word recognition test was used, the results of the private August 2012 audiometric testing yields a Roman numeral of I in the right ear and III in the left ear using Table VI, which computes to a 0 percent disability rating under Table VII.  Applying the results of the January 2014 VA audiometric testing to these criteria yields a Roman numeral of II in the right ear and III in the left ear using Table VI, which computes to a 0 percent disability rating under Table VII.  38 C.F.R. § 4.85.  These test results appear to be entirely consistent with one another, and the Board can perceive no reason not to rely upon the private results for purposes of rating the Veteran's hearing loss disability.  

As observed above, this exercise is a mechanical one, with no interpretative leeway.  Lendenmann.  Although the Board sympathizes with the Veteran's frustration at his decreased hearing acuity, and his need for hearing aids, we are constrained to follow the law and regulations as they are written and to apply them equally to all similarly-situated Veterans. 

Additionally, we note that both audiometric tests relied upon herein were performed without hearing aids, so reflect his unamplified hearing acuity. 

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86. 

In this case, the record does not reveal pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, application of this provision would be inappropriate. 

The preponderance of the evidence is against a schedular disability rating for bilateral hearing loss and the appeal must be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that although the schedular criteria do indeed contemplate the Veteran's level of disability and symptomatology and there is no indication that his level of disability and symptomatology are not being fairly compensated.  In other words, there is no indication that any additional, extra-schedular compensation is warranted to remediate the situation.  

The Board further notes that VA examiner addressed the functional effects of the Veteran's hearing loss by noting that the Veteran's hearing loss results in difficulty hearing soft voices, and voices when other noise is present.  His hearing loss also causes difficulty hearing the television, however, the Veteran remediates this difficulty by increasing the volume of the television.  See Martinak v. Nicholson¸ 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

In light of the remand which follows, consideration of the collective and combined effect of all of the Veteran's service connected disabilities may be deferred until resolution of the remaining issues on appeal.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).


Earlier effective date

The Veteran is seeking an earlier effective date for the award of service connection for PTSD.  

Review of the Veteran's claims file reveals that he filed a claim for service connection for PTSD in August 1998.  A VA psychiatric examination conducted in April 1999 yielded a diagnosis of bipolar disorder, with no PTSD evident.  In a May 1999 decision, the RO denied the claim on the basis that the Veteran did not have PTSD.  The Veteran did not disagree with or appeal this denial and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Sixteen years later, during the April 2015 hearing on appeal, he explained that he had not appealed the denial because he was too frustrated and angry.  

Effective in July 2010, the VA amended the regulation governing service connection for PTSD by liberalizing the evidentiary standard for establishing the in-service stressor event(s).  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010).
 
In a November 2012 letter to the Veteran, the RO noted that the prior claim for entitlement to service connection for PTSD had been denied because the Veteran did not have a diagnosis of PTSD, but that recent VA treatment records reflected a diagnosis of PTSD, and invited him to file a claim, as no action could be taken without a claim from the Veteran or his representative.  The Veteran then filed a Supplemental Claim for Compensation for PTSD in December 2012.  

The Veteran was provided with a VA psychiatric examination in January 2013.  This examiner confirmed the diagnosis of PTSD found in the Veteran's VA treatment records, which he identified as due to fear of hostile enemy or terrorist activity during active duty service.  The examiner further rendered the opinion that the Veteran also has a separate diagnosis of bipolar disorder, which is not caused by military service and is not secondary to PTSD.  

The RO then granted service connection for PTSD under the newer, more liberal regulatory standard, and assigned an effective date of December 4, 2012, reflecting the date that the Veteran's Supplemental Claim for Compensation was received by VA.

In a May 2014 statement, the Veteran's attorney clarified that the Veteran does not wish at this point to assert a claim of clear and unmistakable error in the May 1999 denial, and requested that the VA address whether the circumstances of the earlier claim justify an earlier effective date.  

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet. App. 378 (1999.  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Generally, the effective date of an award of VA compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of compensation benefits predicated upon the receipt of new and material evidence which is received after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(r).  All effective date determinations must be based upon the facts found.

In this case, the effective date of December 4, 2012, is the earliest possible effective date supported by law under these circumstances.  The Veteran's successful claim to reopen was received on that date.  As set forth above, the May 1999 denial of service connection became final in May 2000.  There was no communication whatsoever prior to December 2012, which could be construed as an informal claim, and the Veteran and his attorney do not assert such.  Thus, there is no basis under the provisions of 38 U.S.C.A. § 5110 or 38 C.F.R. § 3.400, for an award of an effective date earlier than December 4, 2012, for the award of service connection for PTSD.

It is important to clarify that the Veteran's VA medical records, which reflected diagnosis and treatment for PTSD for at least several years prior to his 2012 claim for service connection, cannot by themselves serve as an informal claim for service connection.  As set forth above, an informal claim must be a communication from the Veteran or his representative, and in this case, there was no such communication until December 4, 2012.  According to the Veteran's testimony, he did not intend to pursue a claim, because he was disgusted and frustrated with the prior denial and the VA adjudication system.  His intention changed when the RO solicited his application in November 2012.  

The law provides that VA medical records are constructively of record in VA claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a practical matter, however, VA adjudicators cannot troll through medical records searching for possible eligibility; rather, VA adjudicators review claims that are filed.  In this case, the VA was reviewing the Veteran's medical records in response to other claims he had filed.  They alertly noticed what appeared to be potential entitlement, and conscientiously informed the Veteran of his potential entitlement.  It was this notification from the RO which prompted the Veteran to file his claim, which was then used as the basis for the currently-assigned effective date.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

Similarly, the provisions of 38 C.F.R. § 3.157 provides that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  In this case, however, the Veteran's August 1988 claim for service connection for PTSD was denied outright.  The degree of disability was not reached because service connection was denied.  Thus, the provisions of 38 C.F.R. § 3.157 are not for application in the instant case. 

The Court has endorsed this interpretation of 38 C.F.R. § 3.157 as follows: "[T]he Secretary by regulation has specifically limited the use of medical examination reports as informal claims to circumstances where a 'formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.'  38 C.F.R. § 3.157(b)."  King v. Shinseki, 23 Vet. App. 464, 468 (2010).

As to the interplay between informal claims and claims to reopen, the Court has suggested the following synopsis of the law:  "Although § 3.155(c) does not define what manner of communication must be considered a "request" for reopening a disallowed claim, our case law instructs that it is nearly synonymous to an informal claim for compensation under § 3.155(a).  See Norris, 12 Vet. App. at 421 ("the only real benefit to a claimant that paragraph (c) provides is that the claimant need not file another formal application for benefits as called for in 38 C.F.R. § 3.155(a)"); see also 38 C.F.R. § 3.155(a) (requiring claimants to file formal application after informal claim is accepted and proper form is provided).  Further, we have held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.155(a); see also MacPhee, 459 F.3d at 1325 (holding that VA regulations require claimant to identify benefit sought and indicate intent to apply for benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it")."  King v. Shinseki, 23 Vet. App. 464, 469 (2010).

The Court has been generally reluctant to interpret VA hospitalization or examination records as informal claims for entitlement to service connection.  In a similar case involving medical records which a Veteran wished to have construed as an informal claim for secondary service connection, the Court looked for additional supporting evidence of the Veteran's intent to seek secondary service connection, holding that the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the secondary condition.  "While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant ... The appellant must have asserted the claim expressly or impliedly."  Brannon v. West, 12 Vet. App. 32 (1998). 

In other words, the simple existence of medical records reflecting diagnosis and treatment of PTSD, without any communication from the Veteran himself, cannot be construed as an intention to reopen the prior denial of service connection for PTSD.

As a result, following the May 1999 final denial, the earliest indication that the Veteran wished to pursue a claim for service connection for PTSD was the December 2012 application.  Although entitlement to service connection for PTSD quite likely arose prior to December 2012, he did not disagree with the May 1999 denial or file another claim for that benefit prior to December 2012.  Governing law dictates that it is the later of these two dates, when a claim is filed vs. when entitlement arose, which must be chosen as the effective date when the grant of service connection and the concomitant disability rating is implemented.  Thus, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for PTSD and the benefit sought must be denied.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

An effective date earlier than December 4, 2012, for the grant of service connection for PTSD is denied.


REMAND

During the April 2015 hearing on appeal, the Veteran testified that he had been evacuated from Vietnam to Okinawa due to an infection which involved a high fever.  He postulated that the chronic cough which he currently experiences may be related to this infection.  He has submitted copies of photographs of the hospital in Okinawa, including one of himself taken in the hospital.  Careful review of the Veteran's claims file reveals that it contains no hospitalization records from Okinawa, and no specific request for such records has been made.  Therefore, prior to further review of this claim, these records must be requested from the appropriate archives.  

The Veteran additionally reports that he was hospitalized for approximately eight months in 2005 and/or 2006 for medical treatment related to his cough.  As these records are likely relevant to his claim for service connection, upon remand, they should be requested for the claims file as well.  

The Veteran asserts that a higher disability rating is warranted for PTSD and that his PTSD is worsening.  He continues to receive medical care at the VA; however, the most recent VA medical records available for review are dated in April 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a 60-day time period when he believes he was hospitalized in Okinawa.  Then, the RO should request the Veteran's clinical hospital records from the Okinawa Naval Hospital through official channels.

2.  The RO should obtain the name and address of the hospital where the Veteran was hospitalized in 2005/2006.  After securing the necessary release, the RO should obtain these records for inclusion in the claims file.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran since April 2014 for inclusion in the file.

4.  The veteran should be afforded a VA psychiatric examination to identify all current impairment related to the Veteran's service-connected PTSD.    

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


